DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Amendment
In response to the amendment received on 11/23/2021:
Claims 1-5, 19 and 20 have been canceled as per Applicant’s request. 
Claim 6 has been amended. 
Claims 21-27 have been newly added.
The previous 102 rejections have been withdrawn in light of the amendment.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. 

Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Invention I (Claim 6) requires a limitation, “a part of the first tab unit formed by the plurality of first tab pieces extends out of the package case and is coated by an adhesive,” which is not required by invention II (claim 21), while, invention II (claim 21) requires, “a first conductive plate connected with the first conductive layer and extended internally from the package to outside of the package in a first direction, a second conductive plate connected with the first conductive layer and extended internally from the package to outside of the package in the first direction, a first adhesive member, the first conductive plate and the second conductive plate are bonded to the same first adhesive member,” which is not required by Invention I (claim 6).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0162590 to Takahashi et al. in view of US Patent Application Publication 2009/0186270 to Harada et al.
With respect to claim 6, Takahashi et al. teach a battery, comprising: 
a package case 107; and 
a first electrode plate 101 disposed in the package case 107, the first electrode plate 101 comprising a current collector 101a for connecting to an active material layer 101b; 
wherein the current collector 101a is provided with a plurality of first tab pieces 101a; 
the plurality of first tab pieces 101a form a first tab unit 104, a part of the first tab unit 104 extends out of the package case 107 and is coated by a member or a polymer resin 134 (an adhesive) (Takahashi et al.: Sections [0055]-[0057] and [0116]; Figs. 1A-1C and 28A-D).

	Takahashi et al. do not specifically teach the first tab unit formed by the plurality of first tab pieces extends out of the package case and is coated by an adhesive.
However, Harada et al. teach a battery comprising a tab unit formed by a plurality of negative electrode terminal 2b extends out of a resin protective layer 5 (the package case) and is coated by adhesive films 3b (Harada et al.: Section [0097]; Fig. 1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Takahashi et al. with the above teaching from Harada et al. with the motivation of having a means such it is a common method to form an electrode terminal for a battery module.

With respect to claim 7, Takahashi et al. teach the battery, wherein the battery comprises a second electrode plate 102, the second electrode plate 120 having a polarity opposite to a polarity of the first electrode plate 101; the second electrode plate 102 comprises a current collector 102a for connecting to an active material layer 102b, and the current collector 102a is provided with a plurality of second tab pieces 102a; and the plurality of second tab pieces 102a are stacked and connected together to form a second tab unit 105, and the second tab unit extends out of the package case 107 (Takahashi et al.: Sections [0055]-[0057]; Figs. 1A-1C).

With respect to claim 8, Takahashi et al. teach the battery, wherein the plurality of second tab pieces 102a are connected together by a member or a polymer resin 134 (an adhesive) (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 9, Takahashi et al. teach the battery, wherein each first tab piece 101a defines a plurality of through holes, and the polymer resin 134 (the adhesive) is disposed at a position where the plurality of through holes 123a and 123b are located and fills the plurality of through holes of the plurality of second tab pieces 102a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 10, Takahashi et al. teach the battery, wherein a portion of the polymer resin 134 (the adhesive) is disposed on a side surface of the second tab unit 104 (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 11, Takahashi et al. teach the battery, wherein the first tab unit 104 and the second tab unit 105 extend from a same side of the battery (Takahashi et al.: Fig. 11).

With respect to claim 12, Takahashi et al. teach the battery, wherein the polymer resin 134 (the adhesive) is disposed between adjacent two of the plurality of second tab pieces 102a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 13, Takahashi et al. teach the battery, wherein the plurality of first tab pieces are connected together by a member or a polymer resin 134 (an adhesive) (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 14, Takahashi et al. teach the battery, wherein each first tab piece 101a defines a plurality of through holes, and the polymer resin 134 (the adhesive) is disposed at a position where the plurality of through holes 123a and 123b are located and fills the plurality of through holes of the plurality of first tab pieces 101a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 15, Takahashi et al. teach the battery, wherein a portion of the polymer resin 134 (the adhesive) is disposed on a side surface of the first tab unit 121 (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 16, Takahashi et al. teach the battery, wherein the polymer resin 134 (the adhesive) is disposed between adjacent two of the plurality of first tab pieces 101a (Takahashi et al.: Section [0116]; Figs. 28A-D).

With respect to claim 17, Takahashi et al. teach the battery, wherein, the battery comprises a battery cell, the first electrode plate 101 and the second electrode plate 102 are laminated to form the battery cell (Takahashi et al.: Sections [0055]-[0057]; Figs. 1A-1C).

With respect to claim 18, Takahashi et al. teach the battery, wherein, the battery cell comprises a separator 103, the separator 103 is positioned between the first electrode plate 101 and the second electrode plate 102 (Takahashi et al.: Sections [0055]-[0057]; Figs. 1A-1C).

Response to Arguments
Applicant’s arguments with respect to claim 6 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/4/2021